UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, DC 20549FORM 12b-25NOTIFICATION OF LATE FILING SEC File Number: 001-37579CUSIP Number: 819567108 (Check One):oForm 10-KoForm 20-FoForm 11-KxForm 10-QoForm 10-DoForm N-SARoForm N-CSR For period ended: December 31, 2015 oTransition Report on Form 10-K and Form 10-KSBoTransition Report on Form 20-FoTransition Report on Form 11-KoTransition Report on Form 10-Q and Form 10-QSBoTransition Report on Form N-SARFor the transition period ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type.Nothing in this form shall be construed to imply that the Commission has verified any information contained herein.If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates:PART IREGISTRANT INFORMATION Full Name of Registrant: SharkReach, Inc.Former Name if Applicable: Address of Principal Executive Office: 205 Pier Ave., Suite 101 City, State and Zip Code: Hermosa Beach, California 90254PART IIRULES 12b-25(b) and (c)If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed (Check box if appropriate) x(a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and(c)The accountant's statement or other exhibit required by Rule 12(b)-25(c) has been attached if applicable.PART IIINARRATIVEState below in reasonable detail the reason why Forms 10-K, 10-KSB, 20-F, 11-K, 10-Q, 10-QSB, 10-D, N–SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach extra sheets if needed.)TheRegistrant has been unable, without unreasonable effort or expense, to timely compile all information for the financial statements and related disclosures required to be included in its Quarterly Report on Form 10-Q for the fiscal quarter ended December 31, 2015. Registrant expects to file the Quarterly Report on or before February 22, 2016.PART IVOTHER INFORMATION(1) Name and telephone number of person to contact with regard to this notification: Steve Smith; (775) 321-8234.(2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). x Yes o No(3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? o Yes x NoIf so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reason why a reasonable estimate of the results cannot be made. 2SharkReach, Inc.(Name of Registrant as Specified in Charter)has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 12, 2016By:/s/ Steve Smith Name:Steve SmithTitle: President3
